Title: To George Washington from Benjamin Tallmadge, 28 August 1780
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Bedford Augt 28th 1780
                        
                        I have the Honor to enclose a Letter from C—— Senr & one from Lt B——r which have just come to
                            hand. I have also recd a letter from C—— Junr of which the following is an Extract.
                        N.Y. Augt 23d 80
                        "C---- Senr was in Town & wrote You by the last Conveyance—The present offers nothing
                            material—Clinton seems now preparing to act on the defensive—He is fortifying on L.I. opposite Frogs Point, the Heights of
                            Haerlem, & the Island eastward of Hillgate. However some of our most knowing Politicians say that R. Island is
                            still the Object, & that he is only waiting the arrival of three Regts that are expected from Carolina, &
                            some Hanoverian Troops that are expected some time in Septr, & that Arbuthnot is to keep off N. Port ’till that
                            time. Others think that this Garrison will be put in the best State of Defence, & that Arbuthnot will go to the W.
                            Indies.
                        A Fleet of Transports, Victuallers, & some Private Vessels under Convoy of the Renown will sail for England in a few days—The 22d 76th Robinson’s, & two Hessian Regts do Duty in
                            Town—Forty two pieces of Cannon are mounted on the Battery.
                        C—— Senr will furnish You with the Situation of the Troops on L. Island" &c.
                        I was obliged to decypher C—— Junr letter, as I was convinced it refered to the picture made of our
                            Correspondence—After his next arrives, I hope to have no further Occasion to decypher his letters, as I hope by that time
                            our Plan will be finished. After Sending several times across the Sound to open a new Communication with C. Junr with
                            Success, I have finally refered the whole matter to him who I expect will appoint such Plan, & pitch on such
                            Persons for his Confidential friends as will best answer our Purpose, & inform me thereof.
                        Lt B——r informs of several Boats, with Contl Crews being along the Sound, which were appointed by Genl
                            Officers—Possibly Major Humphreys knows more about this matter—If they are not wanted on their Present duty, one of them
                            would be of very great Service to Lt B——r. I have the Honor to be, with great Regard Your Excellency’s most Obedt Hble
                            Servt
                        
                            Benja. Tallmadge

                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Fairfield Augt 27th 1780
                            
                            I Returned this Morning from the Iseland & Crosst on 22d Instnt and Was Detaind by Culper till
                                Last Night I Did Not See C. he is Sick he Did Not Appoint any Time for Me that I know of it Was With great Difficulty
                                that I got the Dispaches the Troops are Wery thick their at Millers place and Coram Setolket and the branch and are
                                Like to Say Some time and the Ruffigeas boates are With them Glover and Hoy’t has bin to Drownmedo and Disarmd them
                                all on friday Last and I Was Ablided Li Still for the Want of Another boates Crew ther is Afine boate at Stanford that
                                roase With Eight oars that belongs to the publick under Capt. John Suttin With A Crew of
                                Continental Soldiers that Was ordered by Genl How and I belive that Jabus fich has one or two boates at honese Nesak
                                but I am Not Sertain that publick property and Continental Soldiers their is Afine Time to Take some of the offisers
                                their out With their hounds Every Day & Lay up back of Esqr. Strongs yesterday and their Came A Lieut. of 17th
                                Regt With in gun Shot of us Looking for Esqr. Strongs hounds Afoot but he beged Sow hard I thought it Not best to Take
                                him as it Was Sore Night his house they are Riding Continually from one Stashon to the other the Troops are all Come
                                from the East ward as far as Millers place Sir Henry Clinton gone to New york and the Brittish fleat has saild from
                                Gunners bay I Remain your Most obediant Humbil Servt
                            
                                C. Brewster
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                 Augt 27h 1780
                            
                            I have now to acknowledge the recept of yours of the 22d Instant—And one of an
                                earlier date As also 10 Guineas. The day I wrote my
                                last before had time to deliver it Was taken very ill with the
                                    camp disorder but am now better Though very low. My
                                    disorder hath put it out of my power to make any enquiry about the
                                    enemy in these parts. Genl Clinton hath returnd to
                                    New York Some days ago. The 17th Regt
                                    Dragoons is in Setauket
                                14 Companies of Lt Infantry are at Smiths Town. Qeens Rangers &
                                Fannings Regts are yet East of here. Where know not. The whole number is about 1500—It appears Probable they will
                                continue in these parts Sometime. Their Wanton waste of the necessaries of life (Which will occasion People to Perish
                                for Want of Subsistance unless can be procured elsewhere) hath given rise to a prevailing oppinion that this is the
                                last visit we Shall ever have from them. And that they will leave New York Soon. I was Told so
                                when at New York—but could see nothing that looked like it—I hear the Same accounts in
                                    New York from England as mentioned in your letter
                                hope the flame begun may increase; And fill with horror all those curs—destroyers of Mankind—The
                                Refugees keeps up a constant communication with your Courts. And carries large Sums of
                                counterfeit paper currency of every emetion. and puts it into the hands of the Torys, for to Pay their Taxes with.
                                This I do assure you from undoubted authority is their practice. I Shall at a more convenient time write you farther
                                on the Subject of treacheary; and Some discoverys that I hope soon to make—Inclosed you have a blank from C. Jur Just
                                Come to hand and yours inclosed to him Shall be delivered into his hands on Wednesday next—On the 2.
                                Septemr let Brewster Cross again. in the interim am yours Sincerely
                            
                                Saml Culper
                            
                            
                                
                                    Words in square brackets are translations of code.
                                
                            

                        
                        
                    